PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,704,892
Issue Date: 2020 Jul 07
Application No. 15/692,138
Filing or 371(c) Date: 31 Aug 2017
Attorney Docket No. 16113-7713002 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed September 8, 2020, requesting that the Office correct the patent term adjustment (PTA) from 397 days to 456 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On July 7, 2020, the Office determined that patentee was entitled to 397 days of PTA. 

On September 8, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 456 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 456 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(10) for an amendment or other paper filed after the mailing of a notice of allowance.

In view of the statement in the petition requesting recalculation of the period of delay under 37 CFR 1.704(c)(10) in view of Supernus Pharm. Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019), the petition is construed as an election that the period of applicant delay be treated consistent with the final rule set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (Jun. 16, 2020) (hereinafter “the Final Rule”).

 
“A” Delay
 
The Office has determined that the period of “A” delay is 488 days.

The Office finds that “A” delay includes the following period(s):
A period of 488 days under 37 CFR 1.703(a)(1), beginning November 1, 2018, the day after the date that is fourteen months after the date the application was filed, and ending March 2, 2020, the date a notice of allowance under 35 U.S.C. 151 was mailed;
 
“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1042 days, which is the number of days beginning August 31, 2017, the date the application was filed, and ending July 7, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the filing date (August 31, 2017) and ending on the date three years after the filing date (August 31, 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1042 days) is 1042 days, which exceeds three years (1097 days) by 0 days.  Therefore, the period of “B” delay is 0 days. 

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 32 days.  


 
A 32 day period pursuant to 37 CFR 1.704(c)(10) beginning March 3, 2020, the day after the date the notice of allowance was mailed and ending April 3, 2020, the date an amendment under 37 CFR 1.312 or other paper after the mailing of a notice of allowance (a request to change or update the applicant under 37 CFR 1.46) was filed.
This period was previously calculated as 91 days. The Office incorrectly entered the date that the Rule 1.46 request was entered as April 8, 2020, the date a response was filed, and determined the PTA as the period from April 8, 2020 to the date the patent issued, July 7, 2020. In view of the Final Rule, the period is 32 days. The 91 day period is removed and replaced with a 32 day period.
 
It is further noted that on April 27, 2020, a Notice to File Corrected Application Papers Notice of Allowance Mailed was mailed, requiring corrected drawings for Figures 3, 4, and 6. On April 28, 2020, replacement drawings for Figures 3, 4, and 6 were submitted. The Office did not mail any paper in response. Prior to the Final Rule, a period of delay would have been assessed from the date the drawing were mailed until the date the patent issued. However, under the Final Rule, as the replacement drawings were expressly requested, there is no applicant delay in connection with their submission.

Total applicant delay is 32 days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

488 + 0 + 0 – 0 – 32 = 456 days

Patentee’s Calculation:

488 + 0 + 0 – 0 – 32 = 456 days
CONCLUSION

The Office affirms that patentee is entitled to four hundred fifty-six (456) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 488 + 0 + 0 – 0 – 32 = 456 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 



Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination